Order filed March 12, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00515-CR
                                  ____________

                       ROBERT CANTU JR., Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 79172-CR

                                    ORDER

      Page 7 of appellant’s brief discloses the name of a child victim of sexual
assault under the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App.
P. 9.10(b). Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Tex. Code Crim. Proc.
art. 57.02 and Tex. R. App. P. 9.10 by March 23, 2020.

                                 PER CURIAM

Panel Consists of Justices Christopher, Wise, and Zimmerer.